Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10, 13 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107959199 A (“JST Mfg. Co.”).
Regarding claim 1, JST Mfg. Co discloses an electrical connector (1) for high frequency data signal transmission comprising a housing (2), at least one tunnel (the interior space within 2) extending through the housing (see Fig. 9A) and at least one electrical lead (3) extending through the at least one tunnel, wherein, in the at least one tunnel, at least a portion of the electrical lead is embedded in a surrounding material (As) having a relative permittivity which is less than 2 (As is air which has a relative permittivity of around 1).
Regarding claim 2, JST Mfg. Co discloses wherein the relative permittivity of the surrounding material is less than 1.5 (As is air which has a relative permittivity of around 1).
Regarding claim 3, JST Mfg. Co discloses wherein the relative permittivity of the surrounding material is less than 1.1 (As is air which has a relative permittivity of around 1).
Regarding claim 4, JST Mfg. Co discloses wherein the relative permittivity of the surrounding material is at least approximately 1 (As is air, see [0078] which has a relative permittivity of around 1).
Regarding claim 6, JST Mfg. Co discloses wherein the surrounding material is a fluid (As is air which is a fluid gas).
Regarding claim 7, JST Mfg. Co discloses wherein the surrounding material is a gas (As is air which is a gas).
Regarding claim 8, JST Mfg. Co discloses wherein at least an inner surface of a tunnel wall facing the at least one electrical lead is electrically conductive (2 is a conductive metal shell and thus the inner surface of 2 which is facing 3 is conductive, see [0089]).
Regarding claim 9, JST Mfg. Co discloses wherein the housing is made of a conductive material (2 is a conductive metal shell, see [0089]).
Regarding claim 10, JST Mfg. Co discloses wherein the housing comprises a base part (2a) defining a first portion of the tunnel (left portion of the tunnel, see Fig. 6) and a cover part (2b) defining a second portion of the tunnel (right portion of the tunnel, see Fig. 6) such that the base part and the cover part together form the tunnel (see Fig. 6), and the cover part is riveted and/or welded to the base part (2a and 2b are welded together, see [0090]).
Regarding claim 13, JST Mfg. Co discloses at least one supporting element (4a) inserted into the tunnel and supporting the at least one electrical lead at a distance from a tunnel wall facing the at least one electrical lead (4a keeps 3 a distance from a wall of 2).
Regarding claim 14, JST Mfg. Co discloses wherein a material of the supporting element is an insulating solid state material, comprising at least one of an insulating plastic material and a liquid crystal polymer (4a/4b are a fluorine resin, see [0097], which are synthetic plastic); and wherein the relative permittivity of the surrounding material is less than a relative permittivity of 
Regarding claim 15, JST Mfg. Co discloses wherein the at least one supporting element comprises two supporting elements (4a and 4b) that close-off the tunnel at opposite ends (Fig. 6 and 9) and the at least one electrical lead extends through each of the two supporting elements (Fig. 6 and 9).
Regarding claim 16, JST Mfg. Co discloses wherein a portion of the electrical lead surrounded by the surrounding material has a larger cross-sectional area than a portion of the electrical lead surrounded by the supporting element (see Figs. 7 and 8, the lead is thinner where the support members 4a and 4b are molded).
Regarding claim 18, JST Mfg. Co discloses a method of manufacturing an electrical connector according to claim 1, the method comprising the steps of: providing a base part and a cover part of the housing (2a and 2b are provided), with the base part defining a first portion of the at least one tunnel extending through the housing (2a defines left portion of the tunnel) and the cover part defining a second portion of the at least one tunnel (2b defines right portion of the tunnel), forming a first supporting element at a first portion of the at least one electrical lead (4a formed on 3, see Fig. 6) and a second supporting element at a second portion of the at least one electrical lead (4b formed on 3, see Fig. 6) by over-molding the first and second portions of the at least one electrical lead with a material forming the first and second supporting elements (4a and 4b are integrally molded over the contact, see [0022]), wherein the first and second sections are separated from each other in a longitudinal direction of the at least one electrical lead (there is a separating air gap), arranging the electrical lead with the first and second supporting elements in the first portion of the at least one tunnel defined by the base part (see Fig. 6), and attaching the cover part to the base part by means of riveting and/or welding ([0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JST Mfg. Co. in view of U.S. Pub. No. 2010/0048058 (“Morgan”).
Regarding claim 5, JST Mfg. Co does not disclose wherein the relative permittivity of the surrounding material equals 1. However, Morgan teaches a connector with a housing shell (82) forming a tunnel (space within 82), a supporting element (54) within the tunnel, and a gap between one or more portions of the shell and one or more portions of the supporting element (see [0030]), where the gap may be air or vacuum (see [0030]). It would have been obvious to make the surrounding material a vacuum as taught by Morgan, because vacuum provides a lower dielectric constant than air and this will enable the connector shell to be even smaller than that made with an air gap.
Regarding claim 7, JST Mfg. Co does not disclose wherein at least a portion of the electrical lead is a flat strip and comprises at least one round edge. However, Morgan teaches a connector with a housing shell (82) forming a tunnel (space within 82), a supporting element (54) within the tunnel, and a gap between one or more portions of the shell and one or more portions of the supporting element (see [0030]), and the electrical terminal emerges from the tunnel so as to connect with a circuit board (see 42, Fig. 4) and the emerged portion of the terminal is a flat strip with a round edge (see Fig. 4). It would have been obvious to form the end .

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the prior art does not disclose or suggest the claimed electrical connector for high frequency data signal transmission comprising a housing, a tunnel through the housing, an electrical lead embedded in a surrounding material having a relative permittivity which is less than 2, wherein the housing comprises a base part and cover part riveted and/or welded together, and wherein the cover part comprises an inner ridge forming a portion of a wall of the tunnel and the base part comprises an outer ridge which is arranged adjacent to the inner ridge such that the inner ridge and the outer ridge define a gap between the inner ridge and the outer ridge, and the gap is filled with a solder material, along with the remaining elements of the claim.
Regarding Claim 12, the prior art does not disclose or suggest the claimed electrical connector for high frequency data signal transmission comprising a housing, a tunnel through the housing, an electrical lead embedded in a surrounding material having a relative permittivity which is less than 2, wherein the housing comprises a base part and cover part riveted and/or welded together, and wherein the housing comprises at least one intermediate part arranged between the base part and the cover part and the tunnel comprises at least a first tunnel defined by the base part and the intermediate part and at least a second tunnel is defined by the cover part and the intermediate part, along with the remaining elements of the claim.
Morgan discloses the cover shell 82 as being a multi part shell welded together, but does not disclose the parts as having an inner ridge and outer ridge with a gap having solder 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL D BAILLARGEON/Examiner, Art Unit 2833      


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833